Oo fo ST DW FH S&F W KH —

SS OA FF WD NHN -~ CFT Oo eB HS DH A SF WH NN - S

   

Pocument 52 Filed 10/01/19 Page 3 of 3

     

> _ : A iD;
FILED SERVED ON
———~ ENTERED [PARTIES OF RECORD

  
   
   

FED STATES DISTRICT COURT

STRICT COUR
OF NEVADA . DESTMIGT OF NEVADA

  
   

 
 
 

ERK US Of
: DISTRICT

United States of America, Case No, 2:15-cr-00195-GMN-DJA
Plaintiff, Order to Modify Conditions of Pretrial
Release
¥v.
Toniquewa Ballard,
Defendant.

 

 

 

Based on the pending stipulation of counsel, and good cause appearing therefore, IT IS
HEREBY ORDERED that Ms. Ballard’s bond is modified as follows:

1. The defendant is to attend and complete an inpatient treatment program at the
discretion of Pretrial Services and complete any after-care program, which may include
placement in a transitional living facility-halfway house

2, Pretrial Services will coordinate with the U.S. Marshals the defendant’s release
date and time. Pretrial Services will provide transportation to the approved inpatient facility.

All language referring to New Frontier in Ms. Ballard’s bond is deleted and replaced

with “inpatient treatment.”

() . gm
Dated \ E haba! f S019

 

Daniel J- A lbregts
United States Magistrate Judge

 
oOo fo ND DR WH FF WY VY

Re BM NO RO ND OR ORO meme
Nn On FF WH NY =| BS BO CO ND BH HH BR WH PB =| OC

Case 2:15-cr-00195-GMN-DJA Document 52 Filed 10/01/19 Page 1 of 3

Rene L. Valladares

Federal Public Defender

State Bar No. 11479

Erin Gettel

Assistant Federal Public Defender
Nevada State Bar No. 13877

411 E. Bonneville, Ste. 250

Las Vegas, Nevada 89101

(702) 388-6577
Erin_Gettel@fd.org

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
United States of America, Case No, 2:15-cr-00195-GMN-DJA
Plaintiff, Stipulation to Modify Conditions of

Vv Pretrial Release

Toniquewa Ballard,

Defendant.

 

 

 

On September 26, 2019, Judge Albregts ordered Ms. Ballard released to inpatient
treatment at New Frontier, a facility located in Fallon, Nevada. The parties and Pretrial
Services have since learned that Ms. Ballard is unable to travel by airplane to Fallon.! Pretrial
Services believes that travel via airplane is the safest and most secure method of
transportation to northern Nevada, as bus travel would require multiple stops and take
upwards of 18 hours. Pretrial Services has indicated that another option is the WestCare
women’s facility located here in Las Vegas, which will have a bed available tomorrow.”

Upon consultation with Pretrial Services, the parties therefore request that this Court modify

Ballard’s bond as follows:

 

' Ms. Ballard believes that if she flies, due to the high elevation, her ears will burst and
she will die.

* Pretrial Services asked that the modified conditions not name a specific facility
because that limits the office in placement options.

 
0 O8 DW A vA BB WwW NHN &

BRO BO RO ND ORD NRO mmm
SN OF SF W HN KF S&S GC Oe SH DH HH Fe WY NY —& ©

 

 

Case 2:15-cr-00195-GMN-DJA Document 52 Filed 10/01/19 Page 2 of 3

L. The defendant is to attend and complete an inpatient treatment program at the
discretion of Pretrial Services and complete any after-care program, which may include
placement in a transitional living facility-halfway house

2. Pretrial Services will coordinate with the U.S. Marshals the defendant’s release
date and time. Pretrial Services will provide transportation to the approved inpatient facility.

The parties also jointly request that the Court remove all language referring to New
Frontier from Ms. Ballard’s bond and replace it with reference to “inpatient treatment.”

The parties and Pretrial Services agree to the above modifications.

DATED: October 1, 2019

Rene L. Valladares Nicholas A. Trutanich

Federal Public Defender United States Attorney

By “/ Erin Gettel By /s/ Robert Knief

Erin Gettel Robert Knief

Assistant Federal Public Defender Assistant United States Attorney

 
